
	

114 HR 3088 IH: Leveraging and Energizing America’s Apprenticeship Programs Act
U.S. House of Representatives
2015-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3088
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2015
			Mr. Rodney Davis of Illinois (for himself and Mr. Lipinski) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow employers a credit against income tax for
			 employees who participate in qualified apprenticeship programs.
	
	
 1.Short titleThis Act may be cited as the Leveraging and Energizing America’s Apprenticeship Programs Act or the LEAP Act. 2.Credit for employees participating in qualified apprenticeship programs (a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
				
					45S.Employees participating in qualified apprenticeship programs
 (a)In generalFor purposes of section 38, the apprenticeship credit determined under this section for the taxable year is an amount equal to the sum of the applicable credit amounts (as determined under subsection (b)) for each of the apprenticeship employees of the employer that exceeds the applicable apprenticeship level (as determined under subsection (e)) during such taxable year.
 (b)Applicable credit amountFor purposes of subsection (a), the applicable credit amount for each apprenticeship employee for each taxable year is equal to—
 (1)in the case of an apprenticeship employee who has not attained 25 years of age at the close of the taxable year, $1,500, or
 (2)in the case of an apprenticeship employee who has attained 25 years of age at the close of the taxable year, $1,000.
 (c)Limitation on number of years which credit may be taken into accountThe apprenticeship credit shall not be allowed for more than 2 taxable years with respect to any apprenticeship employee.
 (d)Apprenticeship employeeFor purposes of this section, the term apprenticeship employee means any employee who is employed by the employer— (1)in an officially recognized apprenticeable occupation, as determined by the Office of Apprenticeship of the Employment and Training Administration of the Department of Labor, and
 (2)pursuant to an apprentice agreement registered with— (A)the Office of Apprenticeship of the Employment and Training Administration of the Department of Labor, or
 (B)a State apprenticeship agency. (e)Applicable apprenticeship level (1)In generalFor purposes of this section, the applicable apprenticeship level shall be equal to—
 (A)in the case of any apprenticeship employees described in subsection (b)(1), the amount equal to 80 percent of the average number of such apprenticeship employees of the employer for the 3 taxable years preceding the taxable year for which the credit is being determined, rounded to the next lower whole number; and
 (B)in the case of any apprenticeship employees described in subsection (b)(2), the amount equal to 80 percent of the average number of such apprenticeship employees of the employer for the 3 taxable years preceding the taxable year for which the credit is being determined, rounded to the next lower whole number.
 (2)First year of new apprenticeship programsIn the case of an employer which did not have any apprenticeship employees during any taxable year in the 3 taxable years preceding the taxable year for which the credit is being determined, the applicable apprenticeship level shall be equal to zero.
 (f)Coordination with other creditsThe amount of credit otherwise allowable under sections 45A, 51(a), and 1396(a) with respect to any employee shall be reduced by the credit allowed by this section with respect to such employee.
 (g)Certain rules To applyRules similar to the rules of subsections (i)(1) and (k) of section 51 shall apply for purposes of this section..
 (b)Credit made part of general business creditSubsection (b) of section 38 of such Code is amended by striking plus at the end of paragraph (35), by striking the period at the end of paragraph (36) and inserting , plus, and by adding at the end the following new paragraph:  (37)the apprenticeship credit determined under section 45S(a)..
 (c)Denial of double benefitSubsection (a) of section 280C of such Code is amended by inserting 45S(a), after 45P(a),. (d)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:
				
					Sec. 45S. Employees participating in qualified apprenticeship programs..
 (e)Effective dateThe amendments made by this section shall apply to individuals commencing apprenticeship programs after the date of the enactment of this Act.
 3.Limitation on government printing costsNot later than 90 days after the date of enactment of this Act, the Director of the Office of Management and Budget shall coordinate with the heads of Federal departments and independent agencies to—
 (1)determine which Government publications could be available on Government websites and no longer printed and to devise a strategy to reduce overall Government printing costs over the 10-year period beginning with fiscal year 2016, except that the Director shall ensure that essential printed documents prepared for social security recipients, Medicare beneficiaries, and other populations in areas with limited Internet access or use continue to remain available;
 (2)establish Government-wide Federal guidelines on employee printing; and (3)issue guidelines requiring every department, agency, commission, or office to list at a prominent place near the beginning of each publication distributed to the public and issued or paid for by the Federal Government—
 (A)the name of the issuing agency, department, commission, or office; (B)the total number of copies of the document printed;
 (C)the collective cost of producing and printing all of the copies of the document; and (D)the name of the entity publishing the document.
				
